Citation Nr: 1232917	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a crush injury of the right great toe.  

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for hearing loss of the left ear. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2007 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  All of the issues then on appeal, as reflected on the title page of this document, were remanded in March 2011 by the Board to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case was returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The most recent supplemental statement of the case was prepared and furnished by the AMC to the Veteran in May 2011.  Consideration was therein afforded, among other things, VA treatment records which had been compiled through May 17, 2011, but none later.  Included in the virtual record are additional VA treatment reports compiled through March 2012, which specifically reference foot pain, hearing loss, and tinnitus during the period from May 2011 to March 2012.  Remand to permit the AMC to consider the records in question and, if any benefit sought is not granted, to provide the Veteran a supplemental statement of the case based on that consideration is required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

Among the actions sought by the Board through its March 2011 remand was the conduct of a VA audiological examination and the solicitation of a medical opinion from the VA examiner as to the likelihood that the Veteran's hearing loss of his left ear was subject to inservice aggravation.  The Board, citing the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (speech threshold levels in excess of 20 decibels denote some degree of hearing loss), had concluded that hearing loss of the Veteran's left ear preexisted service on the basis of audiological findings obtained on an enlistment medical examination and specifically tailored the question to be posed to the VA examiner on that basis.  The requested examination occurred in April 2011 but, unfortunately, however, the VA examiner failed to utilize the construct provided by the Board as to left ear hearing loss and simply addressed the question of service incurrence of hearing loss of the left ear.  Remand for compliance with the Board's remand directives is required as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

Notice, too, is taken that an allegation has been raised by or on behalf of the Veteran as to another inadequacy with respect to the opinions offered by the VA audiologist in April 2011.  While the Veteran through his representative acknowledges that the VA examiner found it less likely than not that hearing loss of either ear or tinnitus was related to military service, the Veteran argues that the VA examiner failed to set forth the cause or etiology of his bilateral hearing loss and, by inference, his tinnitus.  The Veteran has long alleged that inservice acoustic trauma occurred, based on his excessive noise exposure through listening to radio communications with headphones and his proximity to the firing of shipboard guns, without ear protection.  This he argues led to his hearing loss and tinnitus, and, yet, the effect of inservice acoustic trauma is not addressed specifically either by finding or rationale obtained through the April 2011 evaluation and opinions.  

The Veteran further argues that VA should concede the occurrence of inservice acoustic trauma and request a nexus opinion on the basis of that concession.  The Board concurs.  Also problematic is the VA's examiner's notation in April 2011 that complaints of hearing loss and tinnitus were not noted in service treatment records, but without regard to the RO's formal determination in October 2006 as to the unavailability of a portion of the Veteran's service treatment records.  Additionally, to the extent so alleged the Veteran's complaints of hearing loss and tinnitus dating to service are for consideration, whether or not such are documented in service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  On the basis of the foregoing, return of the April 2011 report of the VA audiology examination for clarification from the VA examiner as to the previously set forth opinions is deemed necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for association with the claims folder all pertinent records of VA treatment not already on file.  

2.  Thereafter, return the claims folder, to include the report of the VA audiology examination conducted at the VA Medical Center in St. Louis, Missouri (Jefferson Barracks Division) on April 12, 2011, by D.A. Vest, Au. D., to her to permit her to review the claims folder in detail prior to the preparation of an addendum to her earlier report.  That addendum should address the questions of the service incurrence or aggravation, as applicable, for claimed disorders of bilateral hearing loss and tinnitus.  If Dr. Vest is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA audiological examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hearing loss and tinnitus.  The Veteran's VA claims file must be furnished to Dr. Vest or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Vest or other VA examiner is asked to address the following questions, providing a rationale that includes reference to specific facts of this case for each opinion offered: 

(a)  Based on the Board's prior finding that hearing loss of the Veteran's left ear preexisted service, is it at least as likely as not that his preexisting hearing loss of the left ear chronically increased beyond the normal progression of the disorder due to service, to include due to acoustic trauma?  The VA examiner is to concede the existence of inservice acoustic trauma and the Veteran's statements of record as to the onset and progression of his hearing loss are to be fully considered.  

(b)  Is it at least as likely as not that any current hearing loss of the Veteran's right ear originated during his period of active service or is otherwise related to military service or any event thereof, including acoustic trauma conceded by VA?  Is it at least as likely as not that any sensorineural hearing loss of the right ear is shown to have been manifested during the one-year period immediately following the Veteran's separation from service in November 1968, and, if so, how and to what degree?  The VA examiner is to concede the occurrence of inservice acoustic trauma and the Veteran's statements of record as to the onset of his hearing loss and its progression are to be fully considered.  

(c)  Is it at least as likely as not that currently shown tinnitus of the Veteran originated during his period of active service or is otherwise related to military service or any event thereof, including acoustic trauma conceded by VA?  Is it at least as likely as not that tinnitus is shown to have been manifested during the one-year period immediately following the Veteran's separation from service in November 1968.  The VA examiner is to concede the occurrence of inservice acoustic trauma and the Veteran's statements of record as to the onset of his tinnitus and its progression are to be fully considered?

Dr. Vest or her designee is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

Dr. Vest or her designee is further advised that aggravation for VA purposes is defined as a chronic worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Lastly, readjudicate all of the issues on appeal based on all of the evidence added to the record since entry of the most recent supplemental statement of the case in May 2011, including but not limited to VA outpatient records dating to March 2012.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until he receives further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




